Allow me to congratulate
Mr. Insanally on his election as President of the forty-eighth
session of the General Assembly and to wish him much
success in heading this august body.
It is a great honour to speak in this historic Hall, in
which, as nowhere else, all the victories and concerns of the
world, all its problems and opportunities, are concentrated.
The voice of Lithuania, which had been muffled for half a
century, can now be heard loud and clear throughout the
world. Lithuania, with a long tradition of statehood dating
back to the thirteenth century, regained its independence
through the determination of our people, certain fundamental
changes in the world and international support.
Our State is consolidating democracy. It respects
human and minority rights, and strives to ensure social
progress and an improved standard of living founded on free
market principles. By participating in the activities of the
United Nations and other international organizations, we
hope to contribute to a better world.
We have an opportunity to voice our concerns and to
obtain support not only at the United Nations, but also at the
Conference on Security and Cooperation in Europe (CSCE),
the Council of Europe, the North Atlantic Cooperation
Council and other international organizations. In
establishing friendly relations with other countries, Lithuania
has felt the supportive and increasing influence of
international organizations in the process of democratization
and in the creation of a free market economy. We trust that
the following international Conferences sponsored by the
United Nations - the International Conference on Population
and Development, the World Summit for Social
Development and the Fourth World Conference on Women
- will help us find lasting solutions to these concerns.
Since parliamentary elections held last autumn the
Government in Lithuania has changed. Our chosen course
in foreign policy, however, in the tradition of democratic
States, has not altered. Our foreign policy priorities remain
close cooperation with the other Baltic States of Latvia and
Estonia, as well as with the countries of northern Europe,
and full integration into Europe’s political, economic,
security and cultural sphere.
Lithuania is seeking in particular friendly and mutually
beneficial relations with neighbouring Russia, Poland and
Belarus. Lithuania supports President Boris Yeltsin’s efforts
to stabilize the political situation in his country and to
maintain the course of reform. We are essentially in full
agreement with the position of other democratic States
regarding recent events in Russia.
Like its other neighbours, Lithuania is seeking its place
on the new map of Europe, and we hope for closer
cooperation between the countries of the Baltic Sea region.
An important aspect of such cooperation, and of Lithuania’s
relations with Russia, is our relationship with the
Kaliningrad region. The gradual demilitarization of that
region, the development of a free trade zone there and the
increased influence that international organizations,
especially the European Community, have on its future are
in Lithuania’s best interest and, we believe, in the interests
of other States in the area.
In the long term, the shores of the Baltic Sea should be
free of armaments. Measures should be taken now to
increase trust and security. Our chosen path - a gradual
coming together of the nations and States of the Baltic
region and good relations between neighbours - should lead
us to the European Community and contribute to the
consolidation of security on the old continent.
14 General Assembly - Forty-eighth session
The shortest road from Paris, Berlin and Warsaw to
Moscow and St. Petersburg leads through Lithuania. For
many centuries, however, the vehicles of war of attacking or
retreating armies rolled across these crossroads, bringing
with them many misfortunes and tragedies. Today, however,
we hope that convoys of goods will roll across our territory.
We believe, and are working to ensure, that our complex
geopolitical situation in a new Europe - a Europe no longer
torn apart by antagonistic ideologies - should become a
source of new opportunities, benefits and prosperity. We are
inspired by the example of countries such as Denmark,
Switzerland, Austria and others, which have successfully
taken advantage of similar situations and the opportunities
offered by a more unified Europe.
Having restored its independence, Lithuania has once
again become a participant in the processes of a more
unified Europe. Lithuania is receptive to cooperation with
the West and the East, and sees future opportunities in such
cooperation.
Despite the great distances that separate us, relations
with the United States have been, and will continue to be,
especially significant for Lithuania. We are grateful to the
United States for resolutely adhering to the policy of
non-recognition of the illegal incorporation of Lithuania into
the Soviet Union. A sizeable emigré community, which
found refuge in the new world, links our two countries. We
value close United States cooperation with Europe, including
that with the structures of the CSCE and the North Atlantic
Treaty Organization, and we sincerely wish every success for
efforts to stabilize the situation in a changing world and to
encourage the progress of post-Communist countries toward
democracy and a free market.
We turn to the United Nations, asking it to safeguard
the interests of small States. The future of a more integrated
world lies in democracy and in the individuality of free
nations. The international community should be prepared to
defend, with force if necessary, the sovereignty of small -
even the smallest - nations. During his recent visit to
Lithuania, Pope John Paul II stressed that
"the interests of large States should never force small
States to become satellites of a foreign Power".
In spite of the conflicts that now plague the world, it is
fortunate that some good news also reaches this house in
New York. We welcome the peace processes in the Middle
East and the positive trends in South Africa, Cambodia,
Haiti and El Salvador.
On 31 August, in compliance with General Assembly
resolution 47/21 of 1992, the last remaining units of the
Russian army were withdrawn from Lithuania. I should like
to take this opportunity to thank representatives from all the
countries, large and small, that supported our legitimate goal.
I should also like to sincerely thank the United Nations and
Secretary-General Boutros Boutros-Ghali, who monitored the
fulfilment of the obligation to withdraw that army, and who,
during the most critical moments, sent his envoy,
Ambassador Tommy Koh, to Vilnius, and Mr. Stoyan
Ganev, President of the forty-seventh session of the General
Assembly, who visited Lithuania and the other Baltic States
in July to discuss the army’s withdrawal. We were glad
when, having made it just in time for the ceremony marking
the departure of the last Russian troops, Ambassador Koh
said:
"My work in Lithuania is done, although some work is
waiting for me in the other Baltic States."
When a large State withdraws its army from a small
one without issuing any ultimatums or setting conditions,
this signals a new era for the world in which, thanks to
international efforts in accordance with the principles of the
United Nations Charter, even the most sensitive problems
can be solved peacefully. Despite several disagreements that
arose at the last minute, calm and balanced diplomacy
allowed Lithuania and Russia to reach agreement on this
fundamental question.
On more than one occasion I had the pleasure of
speaking openly and sincerely with President Boris Yeltsin
of the Russian Federation. A fresh page is being turned in
the relations between our two countries. Of course, the issue
of compensation for damage inflicted during the years of
occupation is still on the agenda for negotiations between
Lithuania and Russia.
The Russian army still remains in Estonia and Latvia.
We believe that with the help of the United Nations this
international problem will be resolved successfully and, at
the same time, the stability of the region will be bolstered.
Until people become fully aware of the possibilities that
democracy and freedom provide these ideas will remain just
that - ideas. After an initial wave of euphoria, disillusion
may follow. One can already notice this in some post-
communist countries. This causes me, as President of
Lithuania, great concern. I do not think that the world
community can afford to remain indifferent to this problem.
Forty-eighth session - 28 September l993 15
A democratic and civic State, based on the rule of law,
in which people are not segregated according to their
nationality or religious and political beliefs, is being
established in Lithuania. There is no tension in our country
between Lithuanians and ethnic minorities. We are
reforming and stabilizing the Lithuanian economy; we are
searching for ways to provide at least minimal social welfare
guarantees; as much as possible we are trying to clear the
way for private initiative. We cannot, however, change our
economy overnight. The Lithuanian people are patient and
industrious, working hard for their well-being and future.
However, disillusion with democracy and the free market
would be disastrous.
Therefore I wish to speak very frankly to this body:
even though we feel the concern and support of the world
community, that is not enough. It appears that even the
most authoritative international organizations lack the
coordinated action and initiative for truly effective
assistance. We occasionally feel isolationist tendencies on
the part of the most industrialized nations; having attained a
high standard of living, they attempt to dissociate themselves
from the countries of Eastern and Central Europe. This
greatly complicates the future of these countries as they
attempt to solve by themselves the difficult economic,
political, psychological, cultural and historical problems that
they have inherited from the recent past. In most
post-communist countries there still prevails a nostalgia for
the past, when authoritarian government guaranteed people
their minimum needs, albeit at the expense of their freedom.
Without timely and joint efforts, this nostalgia for a
pseudo-socialistic past could cause the development of
certain countries to follow a course that would be
unacceptable to all of us.
For several years now, both in Europe and North
America, the idea of a new "Marshall Plan" has been in the
air, but it has in no way materialized. Yet investments in
the countries of Central and Eastern Europe - and I have in
mind not only financial investments - would really be
investments in all of our futures. Greater and more effective
assistance for the democratic forces in post-communist States
would help decisively to rid the world of the remnants of
totalitarianism and dictatorship that have so tormented
mankind in the twentieth century.
With the dissolution of two hostile blocs, the world has
become a safer place. However, that does not solve all the
security problems that mankind now faces. Indeed, the
number of such problems has increased. There is now a
greater possibility of localized conflicts: they have flared up
in precisely those places where dictatorships that suppressed
nations have fallen. Such horrendous practices as "ethnic
cleansing" must be severely condemned. The model of an
absolutely closed nation-State is no longer a viable one for
the solution of separate national problems.
The Lithuanian people respect the struggle of nations
for their freedom, but they condemn atrocities which occur
under the guise of a noble cause. The tragedy of what was
formerly Yugoslavia is truly horrible. We approve of the
means that the United Nations uses to uphold peace and
security, but too often resolution of the structure of a State
and border issues are left to warring countries to decide by
force of arms. In the future the United Nations should
pursue even more actively preventive diplomacy to stop
conflicts before they erupt. Every illegal and violent act
requires a response, not appeasement.
The Secretary-General’s "An Agenda for Peace" is a
welcome plan that provides a solid foundation. What should
the new role of the United Nations be in an ever-changing
world? As I see it, in future the Organization must not only
be a guarantor of security, but also an instigator of economic
development and a global defender of human and ethnic
minority rights. At the Vienna Conference on Human
Rights, we spoke out in favour of establishing the post of
high commissioner for human rights. At this time, ideas
about the sovereignty of States, the self-determination of
nations, national security and the maintenance and
enforcement of peace are changing rapidly. The individual
problems of individual States are becoming global in scope,
especially in the areas of environmental protection, refugees,
narcotics and organized crime. For precisely that reason,
cooperation among neighbouring States is growing in
importance.
Regional interaction is broadening and the role of
international organizations is being extended. We approve
of regional structures and arrangements that help to
guarantee peace and stability in their respective regions.
However, their activities should be linked with United
Nations supervision, so that large and powerful nations do
not transform such regional structures into instruments of
domination. I am referring to failed States. They need
international assistance that would not force upon them the
protectorate of another State or provide conditions for
assimilating them into some sort of sphere of influence, but
would respect and protect their sovereignty and
independence. Small countries have a right to rely on a firm
guarantee of security. The United Nations could and should
become that guarantee. In the long-term future, as
democracy and cooperation become firmly established
16 General Assembly - Forty-eighth session
throughout our planet, the United Nations would perhaps
assume certain functions of a world government.
I reiterate my support for Lithuania’s proposal, which
was outlined here at the United Nations exactly one year
ago, that new permanent members could be added to the
Security Council. For the United Nations to achieve its
objective, it is important to continue and even expand the
system reforms that are now being put into effect to increase
cost-efficiency. We welcome the initiatives by several
countries, among them the United States, to establish more
dependable internal and external inspection machinery. The
suggested creation of an office of inspector-general could
help to assure Member States that the mandates that we have
provided for various programmes are put to the most
effective use possible.
I should like to state clearly that the current financial
crisis of the United Nations is of great concern to Lithuania.
We are not indifferent to it. Lithuania is firmly resolved to
fulfil its obligations to the Organization and it has
demonstrated its readiness to do so. Lithuania could support
the activities of the Organization even more strongly if for
three years now we had not been forced repeatedly to
discuss the difficult problem of assessments with regard to
the United Nations budget. Our delegation, along with other
countries that have found themselves in a similar situation,
has on more than one occasion suggested ways in which this
problem could be solved. I wish to emphasize that the
position of Lithuania remains unchanged. The scale of
assessments must be determined on the basis of statistical
data provided by each State, in accordance with its capacity
to pay and, most important, abiding by the principle that the
same methodology for calculating assessments must be
applied to all States equally. In seeking to ensure these
principles and finally to resolve this problem, we are
prepared to exchange ideas with, and we hope for the
cooperation of, all delegations.
I reiterate my support for Lithuania’s proposal, made
here at the United Nations exactly a year ago, that new
permanent members could be added to the Security Council.
Lithuania not only supports peace-keeping efforts, but would
like eventually to become a contributor to military and
civilian operations.
When Lithuania became a member of the Council of
Europe I suggested a meeting of all the Heads of State of
post-communist countries. This would not be an attempt to
create some sort of new bloc or to console each other about
our economic hardships. Such a conference, under the
auspices of the Council of Europe or perhaps some other
organization, could provide an opportunity to discuss in a
down-to-earth way how to recover more quickly from the
maladies of national egoism and ethnocentricity that may be
unavoidable in young States and fragile democracies. All of
us in post-communist countries should, as quickly as
possible, learn how to cooperate among ourselves and with
the rest of the world and strive to be better full-fledged
members of our planet’s democratic community. Other
countries have learned the art of cooperation over decades.
We have not had that much time. It is very important that
we succeed through a joint effort in making this period as
brief as possible.
We welcome the initiative by some Members of the
United Nations to establish a forum for new and restored
democracies. It is our sincere hope that this movement,
begun in the Philippines, will help bring developing
countries and countries in transition closer together, so that
they may reach common approaches down the path to
democracy and a free market.
The spirit of the approaching twenty-first century
already fills this Hall. At the turn of the third millennium
mankind is faced with critical global problems that threaten
its very existence: ecological, social and spiritual problems
and the nuclear threat, which has not yet been abolished.
National and regional problems seem to pale in comparison,
but I do not think that that is really the case. Every step
towards progress, even if taken in a small country or with
regard to improved relations between two States, diminishes
the possibility of global conflict, and vice versa. I should
therefore like to believe that the withdrawal of the Russian
military from Lithuania was an achievement for more than
just two countries. The entire world became somewhat
better, somewhat more just, and the threat that hung over it
was abated.
I think that there will be more and more such successes.
The United Nations system contributes, and will continue to
contribute, significantly to their attainment.
